Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered September 30, 1991, upon a verdict convicting defendant of the crime of robbery in the third degree.
We find no abuse of discretion in County Court’s denial of defendant’s motion for a mistrial. Any prejudice to defendant was offset by County Court’s curative instructions to the jury (see, People v Rossi, 185 AD2d 401, lv denied 80 NY2d 909).
Weiss, P. J., Mercure, Cardona, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.